Title: To Thomas Jefferson from Samuel Bryan, 1 October 1807
From: Bryan, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Octobr. 1st. 1807
                        
                        General Muhlenberg having vacated the Office of Collector of this Port by his death, I respectfully solicit
                            to be appointed his successor to that Office.
                        The President has been already apprised of my pretensions to that distinguished mark of confidence and of
                            reward for my own and my Fathers services and sacrifices for the welfare of the Community—
                        The enlightened and anxious solicitude which the President has ever manifested for the promotion and
                            permanency of the genuine principles of representative Government encourages me to hope that my official and political
                            rectitude & energy amidst surrounding seductions, apostacies and tempests of Parties and consequent privations,
                            sufferings and eventual deprivation of the means of subsisting myself and Family will be duly appreciated and the present
                            occasion embraced to give me a comfortable retreat in the decline of life.
                        Notwithstanding the personal consequences which an inflexible and energetical line of public conduct
                            predicated on maxims of moral and political rectitude which in the political life of my Father were evident to all the
                            intelligent public actors of his time, I have invariably pursued
                            the same maxims of conduct and although rich in the consciousness of the services I have rendered the Community and the
                            esteem of the patriotic and just, I am poor in the pecuniary means of comfort.
                        I therefore respectfully confide that if I should be deemed qualified and deserving of the appointment of
                            Collector my circumstances as to property will induce the President to give me a preference to those gentlemen who are
                            already in possession of a competency—
                        Referring the subject to the magnanimity and liberality of the President I have the honor to be
                        With high consideration your most obedt. servt.
                        
                            Sam Bryan
                            
                        
                    